02-11-180-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00180-CR
 
 



WILLIAM ROGER WISENER


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant William Roger
Wisener was convicted of robbery causing bodily injury in December 2007 after
he pleaded guilty in exchange for ten years’ confinement and a plea in bar in
case number 1027357.  In 2011, Wisener filed a “Motion for New Trial on
Material Evidence and Hearing Thereof,” and on April 25, 2011, the trial court
denied the motion for want of jurisdiction.[2] 
Wisener filed a notice of appeal, attempting to appeal the trial court’s April
25, 2011 order.
          On May 25, 2011, we sent Wisener
a letter stating that because no Texas statute authorizes a direct appeal from
the denial of a motion for new trial, we lack jurisdiction over this case.  See
Tex. Code Crim. Proc. Ann. art. 44.02 (West 2006) (“A Defendant in any criminal
action has the right of appeal under the rules hereinafter prescribed . . .
.”); see also id. art. 11.07 (West 2006); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).
          We instructed Wisener or
any party desiring to continue the appeal to file a response by June 6, 2011,
showing grounds for continuing the appeal or the appeal would be dismissed, but
no response has been filed.  See Tex. R. App. P. 44.3.  Therefore, we
dismiss the appeal.  See Tex. R. App. P. 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 20, 2011




[1]See
Tex. R. App. P. 47.4.


[2]In
its order denying the motion, the trial court suggested that Wisener could file
an application for a post-conviction writ of habeas corpus.